DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1 and 10, the claims cites a "septumless" polarizer. The specification describes septa as thin walls, but does not re-define the term. The applicant is not acting as their own lexicographer.  The claimed stepped structure appears to contradict applicant's statement of "septumless." As such, the term "septumless" is indefinite.
Claim 18 recites the limitation "the pressure  lip  feature " in line 1.  There is insufficient antecedent basis for this limitation in the claim.

 	In light of the 35 USC 112 rejections, the claims are rejected as  best understood by examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,  6, 8, 10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Lin et al US Patent Application Publication  US 20110043422. 
Lin et al discloses a   polarizer comprising: a first cavity, the section of the  polarizer on  left of the septum ; and a second cavity , the section of  the polarizer on the right of the septum matching the first cavity to form the monolithic  polarizer including   a feed horn  (i.e. an antenna port) , a right-hand circularly polarized (RHCP) port and a left-hand circularly polarized (LHCP) port, wherein;   the  polarizer  comprises a stepped structure  123 having reduced dimensions toward the feed port and configured to separate RHCP and LHCP waves and to guide the separated RHCP and LHCP waves to the RHCP port and the LHCP port, respectively. (paragraph [0022]- [0024])  (per  claims 1 and 10 )  The method steps to the above apparatus are inherent.  (per claim 17)  
 With regards to claim 6,  the waveguide comprises an orthomode transducer (OMT) polarizer.  Lin discloses that the electromagnet wave may be decomposed by the septum into two equal orthogonal projections. This makes it an orthomode transducer polarizer.

 With regards to claim 8, the RHCP port and the LHCP port are rectangular ports and are routed in a desired direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lin et al US Patent Application Publication  US 20110043422  in view of  Hoover  US Patent Publication US 20080186113.  
See the above 35 USC 102 rejection for  discussion  of Lin et al.  
 Thus, Lin eta al is shown to teach all the limitation of the claims with the exception of  each of the first half-structure and the second half- structure are made of a first material including at least one of aluminum, brass or invar and  the first cavity and the second cavity are coated with a layer of a second material including silver.  
 Hoover states in paragraph [0025] that the circular waveguide E-bend 100 can be machined from a single piece of metal stock. The stock can be any type of metal or alloy such as brass, copper, silver, or aluminum. Generally, a metal with low bulk resistivity is desirable in waveguide applications. The circular waveguide E-bend 100 could also be machined from any material (even a plastic) that can be plated with a metal such as brass, copper, silver, or aluminum.
 One of ordinary skill in the art would  have found it obvious to compose the cavities of  Lin et al of material as taught  my Hoover et al.  
 The motivation for  this modification would  have been to provide the advantageous benefit of low bulk resistivity.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan  can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 7, 2022
/K.E.G/            Examiner, Art Unit 2843                                                                                                                                                                                            
/Samuel S Outten/Primary Examiner, Art Unit 2843